287 F.2d 565
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 761, INTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, AFL-CIO, Respondent.
No. 14261.
United States Court of Appeals Sixth Circuit.
March 13, 1961.

On petition for enforcement of an order of the National Labor Relations Board.
Samuel M. Singer, National Labor Relations Board, Washington, D.C., Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Donald J. Bardell, Attorneys, National Labor Relations Board, Washington, D.C., on brief, for petitioner.
David S. Davidson, Washington, D.C., Benjamin C. Sigal, Edmond F. Rovner, Washington, D.C., and Herbert L. Segal, Louisville, Ky., on brief, for respondent.


1
Before McALLISTER, Chief Judge, SIMONS, Senior Circuit Judge, and THORNTON, District Judge.

ORDER.

2
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and it appearing that the order of the National Labor Relations Board was sustained by evidence on the record, as a whole, and that enforcement should be granted, and the court being duly advised,


3
Now, therefore, it is ordered and adjudged that a decree be entered granting enforcement of the order of the National Labor Relations Board.